Citation Nr: 1536507	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than May 26, 2010, for service connection for anxiety disorder, not otherwise specified (previously diagnosed as posttraumatic stress disorder (PTSD)).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board/BVA) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2015, the Veteran presented testimony in support of his claim during a personal hearing with the undersigned VLJ conducted at the BVA. 


FINDINGS OF FACT

1.  The Veteran claimed entitlement to service connection for PTSD in September 2001, which was denied in January 2003.  He appealed that decision and a statement of the case (SOC) was issued in August 2004.  He filed his substantive appeal of that issue in November 2004, which was beyond the time frame for replying, and the evidence does not show that equitable tolling should be applied.  The case was closed by the RO, of which the Veteran was informed in January 2005.  He did not appeal that decision.  The January 2003 decision is therefore final.

2.  The Veteran's untimely November 2004 substantive appeal was treated as a claim to reopen the claim for service connection for PTSD.  This claim was denied by the RO in April 2005.  He did not appeal that decision and it is now final.
 
3.  On May 26, 2010, the Veteran requested to reopen his claim to service connect PTSD, which was ultimately granted in the March 2012 rating decision with an assigned effective date of May 26, 2010.
 
4.  There is no other document before the September 2001 claim, after the April 2005 decision, or prior to the May 26, 2010 claim, that can be construed as a claim, formal or informal, for service connection for this disability.

CONCLUSION OF LAW

The criteria are not met for an earlier effective date for service connection for PTSD.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective date

The RO has assigned an effective date of May 26, 2010, for the award of service connection for PTSD, based upon the date of receipt of the Veteran's claim to reopen this claim.  He seeks the assignment of an earlier effective date, contending that it should be in or around September 2001, the time of his first attempt to have his disability service-connected.  He asserts that investigative journalists have reported that VA physicians were not properly screening for PTSD during the time period in which he was examined by VA physicians, which explains why he was not diagnosed during the pendency of that claim.  He further asserts that he was very confused by the denial and did not know what to do, which prevented him from timely filing his substantive appeal.  He indicates that his eventual PTSD diagnosis shows that he should have been granted service connection when he initially claimed it.  

Based upon a complete review of the evidence, and for the reasons discussed below, the Board finds that the currently assigned effective date of May 26, 2010, is the earliest effect date assignable for service connection for PTSD.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  The Veteran separated from active duty in 1970, and no claim for an acquired psychiatric disability was received within the year after separation.  When the claim is filed after the initial year following separation, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1)  (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  The same applies for the effective dates of grants based on reopening a claim that has been finally denied and subsequently reopened by the receipt of new and material evidence; that is, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q), (r) (2015).

A rating decision becomes final if an appeal is not timely perfected.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  Previous determinations that are final will be accepted as correct in the absence of a collateral attack showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a)  (2015).  There has been no allegation of CUE here, which must be specifically pled.  Andre v. West, 14 Vet. App. 7 (2000).  As the Board is not deciding a CUE motion, there will be no prejudice to the Veteran if he brings such a motion in the future.

The record reveals his initial September 2001 claim was denied in January 2003.  He appealed that, and a SOC was issued in August 2004.  He filed the substantive appeal to the Board (VA Form 9) in November 2004, which was not timely, and the case was closed by the RO.  In January 2005, he was notified that his substantive appeal was not filed in time, and that he could appeal that finding.  He did not appeal that decision, and the January 2003 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

During his May 2015 hearing, the undersigned explained how effective dates are established and the procedures necessary to file appeals.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He also indicated that the concept of "equitable tolling" could potentially be available to the facts of his claim, which would essentially allow for the extended time it took for the Veteran to file the appeal, and his initial claim would effectively still be pending.  The VLJ elicited testimony as to whether the Veteran was undergoing any hardships or had any excuses for not filing the Form 9 within the given timeframe.  Id.  As mentioned above, the Veteran stated he was confused and did not know what to do.  He said he did not know what grounds he had to appeal.  He reported that, at the time of the August 2004 denial, the company he had worked for was investigated by federal authorities, and he was planning to retire while also facing financial loss due to consequent stock depreciation.  

Mental illness may justify equitable tolling.  Barrett v. Principi, 363 F.3d 1316, 1318 (2004).  Here, he has not specifically alleged his PTSD symptoms played any part in his failure to file his appeal, and the evidence does not show that his PTSD was so severe at that time so as to prevent him from adequately handling his own affairs.  Id.  

Equitable tolling may also be justified in "extraordinary circumstances." McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met, however: (1) the extraordinary circumstance must be beyond the claimant's control, (2) the claimant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the claimant must have exercised "due diligence" in preserving his/her appellate rights such that a reasonably diligent claimant under the same circumstances also would not have filed a timely appeal. Id.  The Board finds the Veteran allegations do not rise to the level of extraordinary circumstances.  He was confused about the findings of the RO.  At the time, he was facing retirement and financial loss, but he does not allege he was in danger of losing his home or actually homeless.  Rather, he had a number of situations in his life that were stressful, but were not totally beyond his control, and he has not demonstrated how these situations prevented him from filing his appeal.  There is also no indication that he exercised "due diligence" in attempting to preserve his appellate rights.  There is no record of any attempts made by him for clarification of his options.  Although the Board is sympathetic to his situation at the time of his initial claim, the evidence does not demonstrate that there were extraordinary circumstances that prevented him from timely filing the substantive appeal.

His November 2004 attempt to file the substantive appeal was treated as a claim to reopen the previously denied, and final, claim to service connect PTSD.  This was denied in April 2005.  The Veteran did not appeal that decision and it is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  There are no other documents in the file after the April 2005 notification letter until the May 2010 claim to reopen was received.  

VA's statutory duty to assist requires a liberally reading of all documents submitted to include all issues presented.  Verdon v. Brown, 8 Vet. App. 529, 533   (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, it is not required to conjure up issues that are not raised.  Brannon v. West, 12 Vet. App. 32 (1998).  The Board has reviewed the record, and there are no communications other than the September 2001 claim, the November 2004 untimely filed appeal, and the May 2010 claim that could be construed as a claim for PTSD. 

The Board observes that some of the Veteran's service personnel records were associated with the claims file during the pendency of his May 2010 claim.  If relevant official service department records, which had not been associated with the claims file when the original decision was made, are later obtained, VA will reconsider the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2015).  These records were not relevant in the ultimate decision to service connect PTSD, as the occurrence of his claimed stressor had already been conceded by the RO in the August 2004 SOC.  See 38 C.F.R. § 3.304(f) (2015) (setting forth the legal criteria for granting service connection for PTSD requires a current medical diagnosis of the condition under the DSM, credible evidence of the occurrence of an in-service stressor, and medical evidence of a link between the in-service stressor and the current diagnosis). 

The Veteran argues that a newspaper article shows that VA physicians were not adequately testing for PTSD around the time of his claim, essentially arguing that he was not adequately examined during the November 2003 VA examination.  The Board is not persuaded by this argument.  The VA examiner's report referenced the criteria for diagnosing PTSD contained within Diagnostic and Statistical Manual of Mental Disorders (DSM), although her report does not explicitly cite the DSM as the source, and explained why the Veteran did not meet the criteria in her opinion.  The examination was found to be adequate and relied upon by the RO, and no other evidence was received that contradicted it until the pendency of his most recent claim.  To the extent that the Veteran is arguing that the VA examination report was outweighed by the newer evidence showing a diagnosis (a June 2011 private evaluation), this is an argument based on equity.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   The Board is also precluded from reaching back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  Sears  v. Principi, 16 Vet. App. 244, 248 (2002).  Indeed, the effective date of an award based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).

The Board is sympathetic to the Veteran's predicament, but is unable to grant an earlier effective date based on the evidence of record.  In order to be awarded an effective date based on his earlier claim, he would have to show there was CUE in the prior denial of that claim, which has not been alleged.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).


ORDER

The claim for an effective date earlier than May 26, 2010, for the grant of service connection for anxiety disorder, not otherwise specified (previously diagnosed as PTSD), is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


